Citation Nr: 0909700	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-32 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back 
disorder, claimed as lumbosacral strain.

5.  Entitlement to service connection for a scar of the right 
thigh.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968, and from December 1968 to December 1977. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of entitlement to service connection for a scar of 
the right thigh is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss was demonstrated during service.

2.  Right ear hearing loss continued to be shown after 
separation from service.  

3.  Tinnitus and left ear hearing loss were not demonstrated 
during service or for many years thereafter.

4.  The Veteran's currently-diagnosed tinnitus and left ear 
hearing loss are not casually related to active service. 

5.  In-service treatment for a low back strain is shown to be 
acute and transitory and resolved without chronic residuals.   

6.  A low back disorder was not shown for more than two 
decades following separation from service and is not causally 
related to active service.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in the Veteran's favor, 
right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1132, 1133, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1132, 1133, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.303, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).

4.  A low back disorder, claimed as lumbosacral strain, was 
not incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

I.  Hearing Loss and Tinnitus

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.   For VA purposes, 
hearing impairment is considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385 (2008).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown.  An October 2006 VA 
audiological examination report revealed the following pure 
tone thresholds, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
65
75
LEFT
15
30
40
65
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was moderately severe to severe sensorineural 
hearing loss in the right ear, and mild to profound mixed 
hearing loss in the Veteran's left ear. 

Service Connection for Right Ear 

In considering the claim for service connection for right ear 
hearing loss, the Board begins by considering whether his 
disability existed prior to service.  In this regard, a 
Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment.  See 38 U.S.C.A. § 1111, 1132.

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  A January 1968 separation examination, from the 
Veteran's first period of active service, does not indicate 
any hearing loss.  His enlistment examination in December 
1968, to enter his second period of active service, revealed 
the following audiometric thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0

Thus, viewing the evidence most favorable to the Veteran, the 
entrance examination did not show hearing loss in his right 
ear for VA purposes, and he was presumed to be sound at time 
of entrance into active duty.  

Moreover, the claims file does not contain clear and 
unmistakable evidence to rebut such presumption.  As such, 
and giving the Veteran the benefit of the doubt, the Board 
will proceed under the premise that his right ear hearing 
loss did not preexist service. 

The service treatment records reflect that the Veteran's 
hearing worsened during his second period of active service.  
An examination completed in October 1975, revealed the 
following audiometric thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
25

The Veteran's separation examination, in October 1977, 
revealed the following audiometric thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
35

Under the hearing section of the examination report, the 
examiner noted high frequency hearing loss next to the right 
ear.  Further, in a report of medical history completed at 
that time, it was noted that the Veteran had slight hearing 
loss in his right ear, per the last audiogram. As the service 
treatment records reflect right ear hearing loss prior to the 
Veteran's separation, the Board finds that right ear hearing 
loss was shown in service.  

The Board notes that the US Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels of above 
20 decibels indicate at least some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Following service, a September 1985 National Guard 
examination noted the following audiometric thresholds: 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
45

Based on both this examination and the October 2006 VA 
examination, a current disability is established.  The 
competent evidence of record shows that the Veteran's 
currently-diagnosed right ear hearing loss was incurred in 
active service. Significantly, his separation examination 
showed right ear hearing loss, and it is common medical 
knowledge that a hearing disorder does not improve with time.  

In sum, given that a right ear hearing loss disorder was 
noted in service, and right ear hearing loss has been 
documented following service, and giving the Veteran the 
benefit of the doubt, the Board finds entitlement to service 
connection for right ear hearing loss is warranted. 

Service Connection for Tinnitus and for Left Ear 

In considering in-service incurrence, the Board notes that 
the service treatment records, for both the Veteran's first 
and second periods of active service, fail to demonstrate any 
complaints or treatment referable to tinnitus or left ear 
hearing loss.  Furthermore, the audiometric findings at both 
enlistment and separation from service, show no degree of 
medically recognized left ear hearing loss as set forth under 
Hensley, 5 Vet. App. at 157. 

Based on the foregoing, none of the available service 
treatment records demonstrate that chronic tinnitus or a left 
ear hearing loss disorder was incurred in active service.  
The Board does acknowledge that the Veteran's DD Form 214 
indicates that he was awarded the Marksman Badge. The Board 
has also considered, his statements made at his October 2006 
VA examination, where he described being exposed to 
explosions and heavy trucks, in service. 

Therefore, in giving due consideration to the places, types, 
and circumstances of the Veteran's service, noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a). Nevertheless, a grant 
of service connection for either claimed disability is not 
appropriate. This is because there is no showing that such 
noise exposure resulted in the Veteran's currently diagnosed 
tinnitus and left ear hearing loss.

Following service, the medical evidence does not demonstrate 
any recognizable left ear hearing loss until a September 1985 
National Guard entrance examination, almost 10 years 
following separation from service.  However, a report of 
medical history completed at that time, mentioned no 
complaints of hearing loss.  Complaints referable to his left 
ear were not made until a December 2004 VA outpatient 
treatment visit; almost three decades following discharge 
from active service.  

The Veteran was not diagnosed with a left ear hearing loss 
until an October 2006 VA examination.  With respect to 
tinnitus, no complaints were noted until a July 2006 VA 
outpatient treatment visit. In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Moreover, the weight of the competent evidence does not 
otherwise show that his left ear hearing loss or tinnitus is 
causally related to active service.  Notably, in October 
2006, a VA examiner and doctor of audiology, after reviewing 
the Veteran's claims file, determined that the Veteran's 
tinnitus and left ear hearing loss were less likely than not 
due to noise exposure in the military. 

As to hearing loss, the examiner noted that the Veteran 
exhibited normal hearing in his left ear two months prior to 
being discharged from service. As to tinnitus, he stressed 
that the reported date of onset did not coincide with his 
dates of military service.  The opinion was provided 
following an objective audiometric evaluation and was 
accompanied by a rationale consistent with the evidence of 
record.  Moreover, no other competent evidence in the claims 
folder refutes this opinion.

With respect to his left ear hearing loss, the Board has 
additionally considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case. Under 38 C.F.R. § 3.309(a), other organic diseases of 
the nervous system, to include sensorineural hearing loss, 
are regarded as a chronic disease. However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service. See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of left ear hearing loss within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.

In sum, the Board acknowledges that the Veteran has a current 
left ear hearing loss disorder and tinnitus.  However, given 
the lack of tinnitus or a chronic left ear hearing disorder 
noted in service, the absence of identified symptomatology 
for many years after discharge, and the competent medical 
evidence against the claims, the Board finds that equipoise 
is not shown and the benefit of the doubt rule does not 
apply.  

II.  Low Back Disorder

Service treatment records from the Veteran's first period of 
active service do not indicate treatment for a low back 
disorder.  In October 1972, during his second tour of active 
service, he sought treatment for a strained back.  He was 
ordered bedrest for 24 hours. No complaints of back pain were 
made for the next 3 years.  In October 1975, the Veteran 
complained of recurrent back pain at a medical examination.  
Upon examination, the examiner noted an abnormal "spine, 
other musculoskeletal" evaluation.  However, in the notes 
section, no comment was made regarding the Veteran's spine, 
rather, the examiner commented that there was a longitudinal 
incision scar of his right thigh. 

There were no complaints made by the Veteran for two more 
years.  In October 1977, he underwent a separation 
examination.  Although the Veteran complained of recurring 
back pain, the clinical evaluation of his spine was normal.  
The Board acknowledges that the Veteran sought treatment for 
a strained back at one time during his second tour of duty 
spanning 9 years, and complained of back pain at 2 
examinations completed during that time period however, based 
on the normal clinical evaluation provided at separation, a 
chronic back disorder was not shown in service. 

Next, post-service evidence does not reflect complaints or 
treatment for back pain for many years after discharged. 
Specifically, in a September 1985 enlistment examination for 
the National Guard, the clinical evaluation of his spine was 
normal.   Moreover, he self-reported that he did not have 
recurrent back pain. This evidence reflects that he had no 
complaints of back pain approximately 8 years after 
discharge.

Complaints of low back pain resurfaced in a December 2004 
outpatient VA visit, almost three decades following 
separation from service. Upon evaluation at that time, it was 
noted that his lumbar spine exhibited full range of motion. 
No muscle atrophy or weakness was noted. An X-ray taken in 
April 2006 indicated some abnormalities in his lumbar spine.  
The Veteran was diagnosed with degenerative disc disease in a 
July 2006 VA outpatient treatment note. 

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1977) and initial 
reported symptoms related to his low back in 2004 (a 27-year 
gap). 

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

Moreover, the Board finds that the competent evidence does 
not otherwise show that the Veteran's currently-diagnosed low 
back disorder is related to active service.  Specifically, no 
medical professional has established a relationship between 
the two.  

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of a low back disorder.  However, given the lack of 
a chronic disorder noted in service, the absence of 
identified symptomatology for several decades after 
discharge, and no medical nexus between the Veteran's current 
complaints and active duty, the Board finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  

Further, with respect to the left ear hearing loss, tinnitus, 
and low back disorder claims, in addition to the documented 
post-service treatment records, the evidence includes 
statements from the Veteran asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of his disorders since active service is inconsistent with 
the other evidence of record.  Indeed, his October 1977 
separation examination noted normal left ear hearing, no 
tinnitus, and a normal spine examination.  Moreover, the 
post-service evidence does not reflect treatment related to 
these disorders for many years following active service. 

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

The Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed 
disorders and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection (left ear hearing loss, tinnitus, and a 
low back disorder) and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for right ear hearing loss, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to the claims for left ear hearing loss, 
tinnitus, and a low back disorder, the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in June 
2006 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained VA outpatient 
treatment records. Next, a specific VA medical opinion 
pertinent to the left ear and tinnitus issues was obtained in 
October 2006. Moreover, given the absence of in-service 
evidence of chronic manifestations of a low back disorder, no 
evidence of this disorder for decades after separation, and 
no competent evidence of a nexus between service and this 
claim, a remand for a VA examination is not be warranted.

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of these claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for a low back disorder, claimed as 
lumbosacral strain, is denied.


REMAND

The Veteran is additionally claiming entitlement to service 
connection for a scar of the right thigh. With respect to 
this claim, the Board finds that additional development is 
necessary to satisfy VA's obligations under the VCAA, for the 
reasons discussed below.
The Veteran's January 1964 entrance examination noted that he 
had a preexisting 12-inch scar on his right upper thigh.  In 
March 1965, while stationed in Bainbridge, Maryland, he fell 
on a piece of glass, landing on his right thigh.  The 
treatment record notes that he sustained a laceration and 
puncture wound to his right thigh.  It appears that later 
that month, the Veteran was scheduled for some exploratory 
surgery, to remove a foreign body in his leg, associated with 
this accident. 

His January 1968 separation examination noted the pre-
existing 12 inch scar on his right upper thigh. A separate 
scar, related to the March 1965 incident was not noted. 
However, based on the evidence below, it appears that the 
March 1965 accident may have resulted in another right thigh 
scar. 

His December 1968 entrance examination, into his second 
period of active service, broadly noted a scar on his right 
thigh. A longitudinal incision scar of his right thigh was 
noted in an October 1975 examination. The only scar 
documented in his October 1977 separation examination was one 
on his arm. However, in a September 1985 examination, 
associated with enlistment into the National Guard, it was 
noted that he had 2 scars on his right upper leg, a 12 inch 
vertical scar on the anterior aspect, and a separate 5 cm 
scar on the posterior aspect. 

In the Veteran's May 2006 claim, he stated that his right 
thigh scar occurred in March 1965.  In his October 2007 
substantive appeal, he indicated that he has two scars on his 
right thigh.  He described that one was from a broken leg he 
sustained at the age of 3, and the other was from an accident 
that occurred when he was stationed in Bainbridge, Maryland.  
Thus, he seems to be claiming that a permanent scar resulted 
from the March 1965 accident discussed above.

It is unclear from the record whether the March 1965 accident 
resulted in a second scar on the Veteran's right thigh.  The 
Board finds this is a medical question outside of its 
jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  

The Veteran has not been afforded a VA examination to 
determine the etiology of his additional right thigh scar.  
Additionally, as more recent treatment records do not note 
treatment for this condition, the Board needs to confirm if 
there is in fact a second scar on the Veteran's right thigh.  
In this regard, it is noted that VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

Because competent evidence of record suggests a causal 
relationship between a second right thigh scar and an 
accident which occurred during active service, the Board 
finds that a VA examination is required here under McLendon.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his second right thigh scar (not the 
right thigh scar associated with a 
childhood injury).  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.

The examiner should address whether there 
is a 50 percent probability or greater 
that the Veteran's second right thigh 
scar is related to, or had its onset 
during, active military service.   If any 
other cause of the second right thigh 
scar is evident, this should be 
described.  A complete rationale for any 
findings and opinions should be provided.  
 
2.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


